DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1, line 7, delete “an” insert – the--.


The following is an examiner’s statement of reasons for allowance: The instant claims 1-12 are now allowable over the prior art of record. The cited prior art of record fails to fairly teach or suggest to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare a fuel cell stack and housing/ device, wherein the fuel cell comprising a first chamber, second chamber, and connecting part as claimed.
The closest prior art of record, Sugihara et al (2019/0296385), disclose a cell stack device and housing comprising a fuel cell stack 2 with a plurality of fuel cells having a fuel electrode and air electrode, a manifold 4, having a boxed shape forming a chamber, a reformer 6, and a fuel as supply pipe 9 (see figure 1). The reformed reforms raw fuel via supply pipe 10 from the outside (reformer is similar to the first chamber), and the supply pipe is the outside connecting part which transports the air and fuel to the manifold from the reformer, wherein the manifold supplies fuel to the cells (similar to the second chamber). The reference teaches that known fuel . 


    PNG
    media_image1.png
    423
    458
    media_image1.png
    Greyscale



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337.  The examiner can normally be reached on Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA C. WALKE/Primary Examiner, Art Unit 1722